Exhibit 10.6

THIRD AMENDMENT

THIS THIRD AMENDMENT dated as of September 8, 2007 (this “Amendment”) amends the
Reimbursement Agreement dated as of September 8, 2006 (as previously amended,
the “Reimbursement Agreement”) between Williams-Sonoma, Inc. (the “Parent”) and
JPMorgan Chase Bank, N.A. (the “Bank”). Capitalized terms used but not defined
herein have the respective meanings given to them in the Reimbursement
Agreement.

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Amendment. Subject to the satisfaction of the conditions precedent set
forth in Section 3, the Reimbursement Agreement is amended as follows:

(a) The definition of “Maturity Date” is amended in its entirety to read as
follows:

“Maturity Date” means September 7, 2008.

(b) Section 5.2(d) is amended by replacing the reference to “January 29, 2006”
with “January 28, 2007”.

(c) Section 6.2 is amended by (i) replacing the reference to “February 2,
2003, February 1, 2004, January 30, 2005 and January 29, 2006” with “February 2,
2003, February 1, 2004, January 30, 2005, January 29, 2006 and January 28, 2007”
and (ii) replacing the reference to “January 29, 2006” in the third and fourth
sentence thereof with “January 28, 2007”.

SECTION 2 Representations and Warranties. The Parent represents and warrants to
the Bank that, after giving effect to the effectiveness hereof:

(a) each representation and warranty set forth in Article 6 of the Reimbursement
Agreement, as amended hereby, is true and correct in all material respects as of
the date of the execution and delivery of this Amendment by the Parent, with the
same effect as if made on such date, except to the extent any such
representation or warranty relates specifically to another date (in which case
it was true and correct in all material respects as of such other date);

(b) the Parent has the power and authority to execute, deliver, and perform its
obligations under this Amendment;

(c) no Default exists; and

(d) there has not occurred a material adverse change since January 29, 2006 in
the business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of the Parent (individually) or the
Parent and its Subsidiaries (taken as a whole).



--------------------------------------------------------------------------------

SECTION 3 Effectiveness. The amendments set forth herein shall become effective
when the Bank has received the following:

(a) a counterpart of this Amendment executed by the Parent;

(b) a Confirmation, substantially in the form of Exhibit A, executed by each
Subsidiary Guarantor;

(c) evidence that the Parent has paid all accrued and invoiced Attorney Costs of
the Bank in connection with this Amendment; and

(d) such other documents as the Bank may reasonably request.

SECTION 4 Miscellaneous.

4.1 Continuing Effectiveness, etc. As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

4.2 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment. Delivery of a counterpart hereof, or an
executed signature hereto, by facsimile or by e-mail (in pdf or similar format)
shall be effective as delivery of a manually-executed counterpart hereof.

4.3 Governing Law. This Amendment shall be a contract made under and governed by
the laws of the State of New York applicable to contracts made and to be
performed entirely within such state.

4.4 Successors and Assigns. This Amendment shall be binding upon the Parent and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Parent and the Bank and the successors and assigns of the Bank.

 

-2-



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

WILLIAMS-SONOMA, INC. By:   /s/ Sharon L. McCollam Name:   Sharon L. McCollam
Title:   Executive Vice President, Chief Operating and   Chief Financial Officer

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Sanjna Daphtary Name:   Sanjna Daphtary
Title:   Underwriter



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

Dated as of September 8, 2007

 

To: JPMorgan Chase Bank, N.A.

Please refer to (a) the Reimbursement Agreement (as amended prior to the date
hereof, the “Reimbursement Agreement”) dated as of September 8, 2006 between
Williams-Sonoma, Inc. (the “Parent”) and JPMorgan Chase Bank, N.A. (the “Bank”),
(b) the Guaranty Agreement dated as of September 8, 2006 executed by the
undersigned (the “Subsidiary Guaranty”) and (c) the Third Amendment dated as of
the date hereof to the Reimbursement Agreement (the “Third Amendment”).

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the Third Amendment and the transactions contemplated thereby, the Subsidiary
Guaranty continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

WILLIAMS-SONOMA STORES, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

POTTERY BARN, INC.

POTTERY BARN KIDS, INC.

POTTERY BARN TEEN, INC.

WILLIAMS-SONOMA HOME, INC.

WILLIAMS-SONOMA PUBLISHING, INC.

WEST ELM, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC. By:   /s/ Sharon L. McCollam Name:  
Sharon L. McCollam Title:   Executive Vice President, Chief Operating   and
Chief Financial Officer

 

WILLIAMS-SONOMA STORES, LLC By:   WILLIAMS-SONOMA STORES, INC. Its:   Sole
Member

 

  By:   /s/ Sharon L. McCollam   Name:   Sharon L. McCollam   Title:   Executive
Vice President, Chief Operating     and Chief Financial Officer

 

-2-